Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
claim 5 (original) line 1 should say “according to claim 4” not “according to claim 3”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1, an independent claim (with depend claims 2, 4-5, and 7-8), is allowed because the closes prior art references on record Braeuning et al (WO0031549A1 published 06/02/2000; hereinafter Braeuning), O’Bryan et al (US Patent No. 5,623,415 A published 04/22/1997; hereinafter O’Bryan) and do no teach the limitations, neither individually nor combined, “a plurality of annular conveyance lines that are disposed adjacent to the main conveyance line and are arranged inside the pre-processing device in an alternating pattern on opposite sides of a portion of the main conveyance line that is disposed inside the pre- processing device, are disposed so as to be capable of transferring the specimen container carrier to and from the main conveyance line”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797